F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 21 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    CARL W. BRADBURRY,

                Plaintiff - Appellant,

    v.                                                   No. 02-6376
                                                  (D.C. No. 01-CV-1473-BA)
    JO ANNE B. BARNHART,                              (W.D. Oklahoma)
    Commissioner of Social Security,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before KELLY , ANDERSON , and O’BRIEN , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Carl Bradburry appeals from a final order of the magistrate judge (sitting

for the district court by consent of the parties pursuant to 28 U.S.C. § 636(c))

affirming the Commissioner’s denial of disability and supplemental security

income benefits. We exercise jurisdiction pursuant to 28 U.S.C. § 636(c)(3),

42 U.S.C. § 405(g), and 28 U.S.C. § 1291, and affirm.

      The procedural history and underlying evidentiary record are thoroughly

discussed in the magistrate judge’s order and we need not repeat them here.

Based on the accumulated medical record, Mr. Bradburry’s hearing testimony,

consultative medical examinations, and the testimony of both a medical and

a vocational expert, the administrative law judge (ALJ) determined that

Mr. Bradburry retains the capacity for performing unskilled light work with

a limitation of occasional stooping and avoidance of unprotected heights and

dangerous machinery, and that he is not significantly limited by any mental

impairment. Relying on the testimony of a vocational expert, the ALJ identified

a number of occupations that Mr. Bradburry can perform and, accordingly,

found him not disabled at step five of the controlling sequential framework.

See generally Williams v. Bowen , 844 F.2d 748, 750-52 (10 th Cir. 1988).

      In considering the arguments raised on appeal, “[we have] closely

examine[d] the record as a whole to determine whether [this decision] is

supported by substantial evidence and adheres to applicable legal standards.”


                                         -2-
Berna v. Chater , 101 F.3d 631, 632 (10 th Cir. 1996) (quotation omitted). We

concur with the magistrate judge’s analysis and conclusion that the ALJ properly

considered all the medical evidence, including evidence of hepatitis C, ulcers,

hernia, anxiety, and dysthemia, and reasonably determined that none of

Mr. Bradburry’s impairments, alone or in combination with other impairments,

were disabling within the meaning of the Social Security regulations. We also

agree that the ALJ satisfied his burden to give a specific, legitimate reason for

rejecting the opinion of Mr. Bradburry’s treating physician.     See Drapeau v.

Massanari , 255 F.3d 1211, 1213-14 (10th Cir. 2001).

       For substantially the same reasons stated by the magistrate judge, the

judgment of the district court is AFFIRMED.


                                                        Entered for the Court



                                                        Stephen H. Anderson
                                                        Circuit Judge




                                            -3-